 

Exhibit 10.1

 

July 30, 2020

 

CC Neuberger Principal Holdings II

200 Park Avenue, 58th Floor

New York, New York 10166

 

Re: Initial Public Offering

 


Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between CC Neuberger Principal Holdings II, a Cayman Islands exempted
company (the “Company”), and Credit Suisse Securities (USA) LLC, as
representative (the “Representative”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”) of 82,800,000 of the Company’s units (including 10,800,000
units that may be purchased pursuant to the Underwriters’ option to purchase
additional units, the “Units”), each comprising of one of the Company’s Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), and
one-fourth of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 1 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CC Neuberger Principal Holdings II Sponsor LLC (the “Sponsor”) and
each of the undersigned (each, an “Insider” and, collectively, the “Insiders”)
hereby agree with the Company as follows:

 

1.                   Definitions. As used herein, (i) “Business Combination”
shall mean a merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Forward Purchase Agreement” shall mean that certain
forward purchase agreement entered into between the Company and Neuberger Berman
Opportunistic Capital Solutions Master Fund LP, a member of the Sponsor,
relating to the sale by the Company of up to $200,000,000 of units, with each
unit consisting of one Ordinary Share and three-sixteenths of one Warrant to
purchase one Ordinary Share at $11.50 per share, for a purchase price of $10.00
per Unit in a transaction to occur concurrently with the closing of the initial
Business Combination; (iii) “Founder Shares” shall mean the 25,700,000 Class B
ordinary shares of the Company, par value $0.0001 per share, outstanding prior
to the consummation of the Public Offering; (iv) “Private Placement Warrants”
shall mean the warrants to purchase Ordinary Shares of the Company that will be
acquired by the Sponsor for an aggregate purchase price of $16,400,000 (or up to
$18,560,000 if the Underwriters’ exercise their option to purchase additional
units), or $1.00 per Warrant, in a private placement that shall close
simultaneously with the consummation of the Public Offering; (v) “Public
Shareholders” shall mean the holders of Ordinary Shares included in the Units
issued in the Public Offering; (vi) “Public Shares” shall mean the Ordinary
Shares included in the Units issued in the Public Offering; (vii) “Trust
Account” shall mean the trust account into which a portion of the net proceeds
of the Public Offering and the sale of the Private Placement Warrants shall be
deposited; (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract
or agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (ix) “Charter” shall
mean the Company’s Amended and Restated Memorandum and Articles of Association,
as the same may be amended from time to time.

 



 

 

 

2.                   Representations and Warranties.

 

(a)       The Sponsor and each Insider, with respect to itself, herself or
himself, represent and warrant to the Company that it, she or he has the full
right and power, without violating any agreement to which it, she or he is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Company’s Board of Director (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 

(b)       Each Insider represents and warrants, with respect to herself or
himself, that such Insider’s biographical information furnished to the Company
(including any such information included in the Prospectus) is true and accurate
in all material respects and does not omit any material information with respect
to such Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all material respects. Each Insider represents
and warrants that such Insider is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and such Insider is not currently a defendant in any
such criminal proceeding; and such Insider has never been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.

 

3.                   Business Combination Vote. It is acknowledged and agreed
that the Company shall not enter into a definitive agreement regarding a
proposed Business Combination without the prior consent of the Sponsor. The
Sponsor and each Insider, with respect to itself or herself or himself, agrees
that if the Company seeks shareholder approval of a proposed initial Business
Combination, then in connection with such proposed initial Business Combination,
it, she or he, as applicable, shall vote all Founder Shares and any Public
Shares acquired by it, her or him, as applicable, in the Public Offering or the
secondary public market in favor of such proposed initial Business Combination
(including any proposals recommended by the Board in connection with such
Business Combination) and not redeem any Public Shares held by it, her or him,
as applicable, in connection with such shareholder approval.

 

4.                   Failure to Consummate a Business Combination; Trust Account
Waiver.

 

(a)       The Sponsor and each Insider hereby agree, with respect to itself,
herself or himself, that in the event that the Company fails to consummate its
initial Business Combination within the time period set forth in the Charter,
the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up; (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (less up to $100,000 of interest to pay dissolution expenses
and net of taxes payable), divided by the number of then outstanding Public
Shares, which redemption will completely extinguish Public Shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Sponsor and each Insider agree not to propose any amendment
to the Charter that would affect the substance or timing of the Company’s
obligation to provide for the redemption of the Public Shares in connection with
an initial Business Combination or to redeem 100% of the Public Shares if the
Company does not complete an initial Business Combination within the required
time period set forth in the Charter, unless the Company provides its Public
Shareholders with the opportunity to redeem their Public Shares upon approval of
any such amendment at a per-share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account, including interest (net of taxes
payable), divided by the number of then-outstanding Public Shares.

 



2 

 

 

(b)       The Sponsor and each Insider, with respect to itself, herself or
himself, acknowledges that it, she or he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by it, her or him, if any. The Sponsor and each of the
Insiders hereby further waive, with respect to any Public Shares and Founder
Shares held by it, her or him, as applicable, any redemption rights it, she or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter that would affect the substance or timing of
the Company’s obligation to provide for the redemption of the Public Shares in
connection with an initial Business Combination or to redeem 100% of the Public
Shares if the Company does not complete an initial Business Combination within
the required time period set forth in the Charter or in the context of a tender
offer made by the Company to purchase Public Shares (although the Sponsor and
the Insiders shall be entitled to redemption and liquidation rights with respect
to any Public Shares they hold if the Company fails to consummate a Business
Combination within the required time period set forth in the Charter).

 

5.                   Lock-up; Transfer Restrictions.

 

(a)       The Sponsor and the Insiders agree that they shall not Transfer any
Founder Shares (the “Founder Shares Lock-up”) until the earlier of (A) one year
after the completion of an initial Business Combination and (B) the date
following the completion of an initial Business Combination on which the Company
completes a liquidation, merger, share exchange or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”). Notwithstanding the foregoing, if, subsequent to a
Business Combination, the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share sub-divisions, share capitalizations,
share consolidations, reorganizations, recapitalizations and the like) for any
20 trading days within a 30-trading day period commencing at least 150 days
after the Company’s initial Business Combination, the Founder Shares shall be
released from the Founder Shares Lock-up.

 

(b)       The Sponsor and Insiders agree that they shall not effectuate any
Transfer of Private Placement Warrants or Ordinary Shares underlying such
warrants until 30 days after the completion of an initial Business Combination.

 

(c)       Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of the individual’s immediate family, an affiliate of such person or to
a charitable organization; (c) in the case of an individual, by virtue of laws
of descent and distribution upon death of the individual; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (f) by virtue of the laws of the State of Delaware or
the Sponsor’s limited liability company agreement upon dissolution of the
Sponsor; (g) in the event of the Company’s liquidation prior to the completion
of a Business Combination; (h) to the Company for no value for cancellation in
connection with the consummation of an initial Business Combination; or (i) in
the event of completion of a liquidation, merger, share exchange or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of an initial Business Combination;
provided, however, that in the case of clauses (a) through (f) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

3 

 

 

(d)       During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, Transfer any
Units, Ordinary Shares, Warrants or any other securities convertible into, or
exercisable or exchangeable for, Ordinary Shares held by it, her or him, as
applicable, subject to certain exceptions enumerated in Section 5(g) of the
Underwriting Agreement.

 

6.                  Remedies. The Sponsor and each of the Insiders hereby agree
and acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.                  Payments by the Company. Except as disclosed in the
Prospectus, neither the Sponsor nor any affiliate of the Sponsor nor any
director or officer of the Company nor any affiliate of the officers shall
receive from the Company any finder’s fee, reimbursement, consulting fee, monies
in respect of any payment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is).

 

8.                  Director and Officer Liability Insurance. The Company will
maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.                  Termination. This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company.

 

10.                Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) any prospective target business with which the Company has entered into a
written letter of intent, confidentiality or other similar agreement or Business
Combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Indemnitor (x) shall apply only to the extent necessary to
ensure that such claims by a third party for services rendered or products sold
to the Company or a Target do not reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.00 per Public Share and (ii) the actual
amount per Public Share held in the Trust Account as of the date of the
liquidation of the Trust Account if less than $10.00 per Public Share due to
reductions in the value of the trust assets, less taxes payable, (y) shall not
apply to any claims by a third party or Target who executed a waiver of any and
all rights to the monies held in the Trust Account (whether or not such waiver
is enforceable) and (z) shall not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 

4 

 



 

11.                Forfeiture of Founder Shares. To the extent that the
Underwriters do not exercise their option to purchase up to an additional
10,800,000 Units within 45 days from the date of the Prospectus in full (as
further described in the Prospectus), the Sponsor agrees to automatically
surrender to the Company for no consideration, for cancellation at no cost, an
aggregate number of Founder Shares so that the number of Founder Shares will
equal of 20% of the sum of the total number of Ordinary Shares and Founder
Shares outstanding at such time plus the number of Ordinary Shares to be sold
pursuant to the Forward Purchase Agreement. The Sponsor and Insiders further
agree that to the extent that the size of the Public Offering is increased or
decreased, the Company will effect a share capitalization or a share repurchase,
as applicable, with respect to the Founder Shares immediately prior to the
consummation of the Public Offering in such amount as to maintain the number of
Founder Shares at 20% of the sum of the total number of Ordinary Shares and
Founder Shares outstanding at such time plus the number of Ordinary Shares to be
sold pursuant to the Forward Purchase Agreement.

 

12.                Entire Agreement. This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

13.                Assignment. No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor, each of the Insiders and each
of their respective successors, heirs, personal representatives and assigns and
permitted transferees.

 

14.                Counterparts. This Letter Agreement may be executed in any
number of original or facsimile counterparts, and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

15.                Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.

 

16.                Severability. This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

17.                Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York. The
parties hereto (i) all agree that any action, proceeding, claim or dispute
arising out of, or relating in any way to, this Letter Agreement shall be
brought and enforced in the courts of New York City, in the State of New York,
and irrevocably submit to such jurisdiction and venue, which jurisdiction and
venue shall be exclusive, and (ii) waive any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

18.                Notices. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

 

[Signature Page Follows]

 

 

5 

 

 



  Sincerely,                     CC NEUBERGER PRINCIPAL
HOLDINGS II SPONSOR LLC                   By: /s/ Chinh E. Chu     Name: Chinh
E. Chu     Title: Authorized Signatory

 



 

  /s/ Chinh E. Chu   Chinh E. Chu           /s/ Matthew Skurbe   Matthew Skurbe
          /s/ Jason K. Giordano   Jason K. Giordano           /s/ Douglas Newton
  Douglas Newton           /s/ Charles Kantor   Charles Kantor           /s/
Joel Alsfine   Joel Alsfine       /s/ James Quella   James Quella





 



 

 

